Title: From George Washington to Plunket Fleeson Glentworth, 17 December 1781
From: Washington, George
To: Glentworth, Plunket Fleeson


                        
                            Gentlemen
                             17 December 1781
                        
                        I return you my thanks for this very polite and affectionate address.
                        As I have ever considered a due support of Civil Authority, essential to the preservation of that liberty for
                            which we are contending, I have from duty as well as from inclination endeavoured, so far as possible, to avoid the least
                            violation of it, and I am happy to find that my conduct has met the approbation of those who are appointed Guardians of
                            the Rights of a free People.
                        I feel myself highly obliged by your assurance that it will be the pleasing employment of the Citizens to
                            render my residence among them agreeable—It shall be my study to merit so kind a mark of their attention  & to approve myself. Gentm Yr Most Obedt & Most Hble Servt

                    Go: Washington